' Mitchell, J.
I concur in the result, but do not wish to be understood as assenting to the proposition that a general denial can ever .'¡fee construed as containing a negative pregnant. A negative pregnant is a negative that implies an affirmative. From its very nature, "such a negative can never be found in a general denial, which is a denial in 'gross of all the allegations of the complaint. A general denial has as wide a scope as the allegations of the complaint which it denies, and puts in issue any fact alleged in the complaint. Bliss, Code Pl. § 332; 2 Wait’s Pr. 420, and cases cited; Thompson v. Erie Ry. Co., 45 N. Y. 468.
This court, in my opinion, fell into error on this subject in Dean v. Leonard, 9 Minn. 176, (190,) — since several times followed,— whieh\ has led to a-very inconvenient and prolix system of pleading in the-form of specific denials, when a general denial would more conveniently cover the whole ground.
. Vanderburgh, J. I concur in the views expressed by Justice Mitchell.